Citation Nr: 1422401	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-05 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating, in excess of 30 percent, for status post fracture, left tibia with left knee injury, prosthetic reconstruction of medial collateral ligament and left lateral collateral ligament repair with persistent ligamentous instability.

2. Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A video Board hearing was held in April 2014 with the Veteran at the Detroit, Michigan RO, before the undersigned Veterans Law Judge. A transcript of the hearing testimony is of record.

The Veteran's Virtual VA file has also been reviewed as part of his appeal.

As will be discussed in greater detail below, the issue of entitlement to a TDIU has been reasonably raised by the record. This issue is considered part and parcel to the Veteran's claim for an increased disability rating for his left knee. Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to an effective date earlier than October 15, 1998, for the assignment of a 30 percent disability rating for status post fracture, left tibia with left knee injury, prosthetic reconstruction of medial collateral ligament and left lateral collateral ligament repair with persistent ligamentous instability to include as due to clear and unmistakable error (CUE) in the April 1984 rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's status post fracture, left tibia with left knee injury is manifested by impairment of the tibia including nonunion with loose motion, requiring a brace.


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no greater, for Veteran's status post fracture, left tibia with left knee injury, prosthetic reconstruction of medial collateral ligament and left lateral collateral ligament repair with persistent ligamentous instability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a 40 percent rating for his service-connected status post fracture, left tibia with left knee injury, prosthetic reconstruction of medial collateral ligament and left lateral collateral ligament repair with persistent ligamentous instability. 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Powell v. West, 13 Vet. App. 31, 34 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran reported at his April 2014 video hearing that he has lateral instability in his left knee and has to wear a brace at all times. He has had to wear the brace since his initial injury to his knee which occurred in service. He reported that he is unable to pivot or use his left leg as a push off leg on stairs. The instability in his knee is such that he would fall, but for his brace. 

The Veteran was afforded a VA examination in June 2011 which noted that the knee brace keeps him stable. Examination revealed that the left knee was slightly in flexion, but there was no effusion. Repetitive motion caused pain but no additional limitation of motion. The Veteran walked with a limp. X-rays taken in conjunction with the examination revealed mild degenerative arthritis. 

The Veteran is currently rated as 30 percent disabled under Diagnostic Code 5257 for severe lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257. Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this instance the Veteran's left knee disability is more appropriately rated under Diagnostic Code 5262. Diagnostic Code 5262 is for impairment of the tibia and fibula with nonunion with loose motion requiring a brace rated as 40 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006). The Veteran is competent and credible to report instability in his knee and that his disability requires the use of a brace. Therefore, a 40 percent rating for impairment of the tibia and fibula including nonunion with loose motion requiring the use of a brace is warranted. 

In evaluating the Veteran's claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. As the case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, the application of the regular schedular standards is sufficient. See 38 C.F.R. § 3.321(b)(1). 

Given the Veteran's severe lateral instability and his constant requirement that he wear a brace, the Board finds that the Veteran's symptomatology more closely approximates a 40 percent rating under Diagnostic Code 5262. 38 C.F.R. § 4.71a, Diagnostic Code 5262.


ORDER

An increased rating of 40 percent, but no greater, for status post fracture, left tibia with left knee injury, prosthetic reconstruction of medial collateral ligament and left lateral collateral ligament repair with persistent ligamentous instability is granted.



REMAND

With regard to the Veteran's claim of entitlement to a TDIU, in Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Veteran has reported, multiple times, including at his April 2014 hearing that he is unable to work as a result of his service-connected left knee disability. A review of the record shows that further development is needed to properly adjudicate the TDIU claim. The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected left knee.

Accordingly, the case is REMANDED for the following action:

1. Provide appropriate Veterans Claims Assistance Act notice with respect to the claim for a TDIU. Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other document containing the necessary employment and education history.

2. Schedule the Veteran with an examination to determine the effect of his service-connected left knee disability on his ability to obtain and maintain substantially gainful employment.

The examiner should expressly describe what types of employment activities are limited because of his service-connected disabilities.  The examiner should also describe what type(s) of employment, if any, is feasible given the functional impairment of the Veteran's disabilities.  

The examiner must provide an opinion as to whether the Veteran's service-connected knee disability renders him unable to obtain and retain substantially gainful employment.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience. 

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU should be adjudicated. The rating should also reflect consideration of the applicability of the provisions of 38 C.F.R. § 4.16(b) as applicable. If the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


